Title: From George Washington to Brigadier General Henry Knox, 3 August 1780
From: Washington, George
To: Knox, Henry


					
						Sir
						Head Quarters [Peekskill] August 3. 1780
					
					I wish to be informed, whether what Arms and Accoutrements you have on hand, together with those in the Magazines capable of being put in repair in three weeks; are sufficient to equip five thousand men, exclusive of the troops now on this ground, who are destitute and must be supplie⟨d⟩.
					If there are not Arms and Ac⟨co⟩utrements to this amount, I beg you will give me the best information you can of the number in an hour after the receipt of this. I am, with great esteem Your Most Obedient Humble Servant.
					
						Go: Washington
					
				